IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MATTHEW BRYAN TAYLOR,                NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-5031
v.

ERIN BETH TAYLOR, WIFE,

      Appellee.

_____________________________/

Opinion filed January 6, 2015.

An appeal from an order of the Circuit Court for Duval County.
Gary P. Flower, Judge.

Nick James, Christopher W. LoBianco and Matthew C. Hunt of Hunt, Green &
James, Jacksonville, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.